Exhibit 10.1

Pioneer Natural Resources Company

$1,150,000,000 0.250% Convertible Senior Notes due 2025

Purchase Agreement

May 11, 2020

Credit Suisse Securities (USA) LLC

Goldman Sachs & Co. LLC

    As Representatives of the several Purchasers

c/o

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010-3629

Ladies and Gentlemen:

Pioneer Natural Resources Company, a Delaware corporation (the “Company”),
proposes to issue and sell to the several initial purchasers named in Schedule
II hereto (the “Purchasers”), for whom Credit Suisse Securities (USA) LLC and
Goldman Sachs & Co. LLC (the “Representatives”) are acting as representatives,
$1,150,000,000 principal amount of its 0.250% Convertible Senior Notes due 2025
(the “Firm Securities”) and also proposes to grant to the Purchasers an option
to purchase an aggregate of up to an additional $172,500,000 principal amount of
its 0.250% Convertible Senior Notes due 2025 (the “Option Securities”), to be
issued under an indenture, to be dated as of May 14, 2020 (“Indenture”), between
the Company and Wells Fargo Bank, National Association, as trustee (the
“Trustee”). The Firm Securities and the Option Securities which the Purchasers
may elect to purchase pursuant to Section 2 hereof are herein collectively
called the “Offered Securities.” The Offered Securities will be convertible into
cash, shares of the Company’s common stock, par value $0.01 per share (“Common
Stock”), or a combination of cash and Common Stock, at the Company’s election.

In connection with the offering of the Offered Securities, the Company is
entering into capped call transactions with one or more of the Purchasers or
their respective affiliates (each, a “Counterparty”), in each case pursuant to a
separate capped call transaction confirmation (each, a “Base Capped Call
Confirmation”), each dated the date hereof, and in connection with the issuance
of any Option Securities, the Company and each Counterparty may enter into
additional capped call transactions, in each case pursuant to an additional
capped call transaction confirmation (each, an “Additional Capped Call
Confirmation”), to be dated the date on which the Purchasers exercise their
option to purchase such Option Securities. The Base Capped Call Confirmations
and the Additional Capped Call Confirmations are referred to herein collectively
as the “Capped Call Confirmations.”

To the extent there are no additional Purchasers listed on Schedule II other
than you, the term Representatives as used herein shall mean you, as Purchasers,
and the terms Representatives and Purchasers shall mean either the singular or
plural as the context requires. Any references herein to the Preliminary
Offering Circular or the Final Offering Circular shall be deemed to refer to and
include the filing of any document under the Exchange Act on or before the date
of the Preliminary Offering Circular or the Final Offering Circular, as the case
may be, deemed to be incorporated therein by reference. Any reference herein to
the terms “amend”, “amendment” or “supplement” with respect to the Preliminary
Offering Circular or the Final Offering Circular shall be deemed to refer to and
include the filing of any document under the Exchange Act after the date of the
Preliminary Offering Circular or the Final Offering Circular, as the case may
be, deemed to be incorporated therein by reference. Certain terms used herein
are defined in Section 20 hereof.

1.    Representations and Warranties. The Company represents and warrants to,
and agrees with, each Purchaser as set forth below in this Section 1 that as of
the Execution Time, the Initial Sale Time, the Closing Date and the Additional
Closing Date, as the case may be:

(a)    Offering Circular. The Company has prepared or will prepare the
Preliminary Offering Circular and the Final Offering Circular;



--------------------------------------------------------------------------------

(b)    Incorporated Documents. The documents incorporated by reference in the
Disclosure Package and the Final Offering Circular, at the time they were filed
with the Commission, as the case may be, conformed in all material respects to
any applicable requirements of the Exchange Act and the Rules and Regulations
thereunder and any further documents so filed and incorporated by reference in
the Final Offering Circular or any amendment or supplement thereto, at the time
they are hereafter filed, will conform in all material respects to the
requirements of the Exchange Act;

(c)    Disclosure. The Final Offering Circular will not, as of its date and as
of the Closing Date and the Additional Closing Date, if any, contain an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of any Purchaser through the Representatives specifically for inclusion in the
Disclosure Package or the Final Offering Circular, it being understood and
agreed that the only such information furnished by or on behalf of any Purchaser
is that described in Section 8(b) hereof;

(d)    Disclosure Package. As of the Initial Sale Time and as of the Closing
Date and the Additional Closing Date, none of (i) the Disclosure Package,
(ii) any individual Supplemental Marketing Material when considered together
with the Disclosure Package or (iii) any permitted General Solicitation listed
on Schedule I hereto that is not a Free Writing Communication, when considered
together with the Disclosure Package, included or will include any untrue
statement of a material fact or omitted or will omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to statements in or omissions from the Preliminary Offering
Circular, the Final Offering Circular, the Disclosure Package or any
Supplemental Marketing Material made in reliance upon and in conformity with
information furnished in writing to the Company or on behalf of any Purchaser
through the Representatives specifically for inclusion therein, it being
understood and agreed that the only such information furnished by any Purchaser
consists of the information described as such in Section 8(b) hereof;

(e)    Reserved.

(f)    Company Good Standing. The Company has been duly incorporated and is
validly existing as a corporation under the laws of the State of Delaware with
full corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Disclosure
Package and the Final Offering Circular, and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the condition
(financial or otherwise), earnings, business or properties of the Company and
its subsidiaries, taken as a whole (a “Material Adverse Effect”);

(g)    Subsidiary Good Standing. Each subsidiary of the Company has been duly
incorporated or otherwise organized and is an existing corporation or other
entity in good standing under the laws of the jurisdiction of its incorporation
or organization, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Disclosure Package and
the Final Offering Circular (or as presently conducted, if not so described
therein); and each subsidiary of the Company is duly qualified to do business as
a foreign corporation or other entity in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a Material Adverse Effect;
all of the issued and outstanding capital stock or other ownership interest of
each subsidiary of the Company has been duly authorized and validly issued and
is fully paid and nonassessable; and the capital stock or other ownership
interest of each subsidiary owned by the Company, directly or through
subsidiaries, is owned free from liens, encumbrances and defects, other than
those arising under the Company’s bank line of credit;

(h)    Capitalization. The Company has an authorized capitalization as described
in the Disclosure Package and the Final Offering Circular; the outstanding
shares of Common Stock of the Company have been duly authorized and validly
issued and are fully paid and nonassessable; and none of the outstanding shares
of capital stock of the Company have been issued by the Company in violation of
any preemptive or similar rights of any security holder;

 

2



--------------------------------------------------------------------------------

(i)    Agreement, Offered Securities and Indenture Authorization. The Company
has full corporate power and authority to execute, deliver and perform its
obligations under this Agreement and this Agreement has been duly authorized,
executed and delivered by the Company; the Offered Securities have been duly
authorized and, when the Offered Securities are issued and delivered pursuant to
this Agreement, such Offered Securities will have been duly executed,
authenticated, issued and delivered and, upon payment for the Offered Securities
by the Representatives to the Company, will constitute valid and legally binding
obligations of the Company entitled to the benefits of the Indenture,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyances or transfer, moratorium or similar laws affecting
creditors’ rights generally and subject to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law); the Indenture has been duly authorized and when the Indenture is
executed and delivered, will constitute a valid and legally binding instrument,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyances or transfer, moratorium or similar laws affecting
creditors’ rights generally and subject to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law); and the Indenture and the Offered Securities will conform in all
material respects to the descriptions thereof contained in the Disclosure
Package and the Final Offering Circular with respect to such Offered Securities;

(j)    Conversion Shares. When the Offered Securities are delivered and paid for
in accordance with this Agreement on the Closing Date or Additional Closing
Date, as applicable, such Offered Securities will be convertible into the
Underlying Shares in accordance with the terms of the Indenture and the Offered
Securities; the maximum number of shares of Common Stock initially issuable upon
conversion of such Offered Securities (including the maximum number of
additional shares of Common Stock by which the Conversion Rate (as such term is
defined in the Disclosure Package) may be increased upon conversion in
connection with a Make-Whole Fundamental Change (as such term is defined in the
Disclosure Package) or a redemption of the Offered Securities and assuming
(x) the Company elects, upon each conversion of the Offered Securities, to
deliver solely shares of Common Stock and (y) the Purchasers exercise their
option to purchase the Option Securities in full) (such maximum number of shares
of Common Stock, the “Conversion Shares”) has been duly authorized and reserved
for issuance upon such conversion, and when issued upon conversion of the
Offered Securities in accordance with the terms of the Indenture and the Offered
Securities, will conform in all material respects to the description of the
Common Stock contained in the Disclosure Package and the Final Offering
Circular; when the Underlying Shares, if any, have been issued upon conversion
of the Offered Securities in accordance with the terms of the Indenture and the
Offered Securities, the Underlying Shares will be validly issued, fully paid and
non-assessable; no preemptive rights of stockholders exist with respect to any
of the Offered Securities or the Underlying Shares or the issue and sale
thereof;

(k)    Capped Call Confirmations.    The Base Capped Call Confirmations have
been duly authorized, executed and delivered by the Company and are enforceable
against the Company in accordance with their terms, and any Additional Capped
Call Confirmations will, on or prior to the date such Additional Capped Call
Confirmations are entered into, have been duly authorized, executed and
delivered by the Company and each will be enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles;

(l)    Material Changes. Since the respective dates as of which information is
given in the Disclosure Package and the Final Offering Circular, except as may
otherwise be stated therein or contemplated thereby, there has been no material
adverse change, actual or to the knowledge of the Company, pending, in the
condition (financial or otherwise), earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising in the
ordinary course of business (a “Material Adverse Change”);

(m)    No Conflicts. None of (i) the offering, issuance or sale by the Company
of the Offered Securities and the Underlying Shares or (ii) the execution,
delivery and performance of this Agreement, the Indenture and Capped Call
Confirmations, (A) conflicts or will conflict with or constitutes or will
constitute a violation of the Amended and Restated Certificate of Incorporation,
as amended, or the Fifth Amended and Restated Bylaws of the Company,
(B) conflicts or will conflict with or constitutes or will constitute a breach
or violation of, or a default (or an event that, with notice or lapse of time or
both, would constitute such a default) under any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which any of them or any of
their respective properties may be bound, (C) violates or will violate any
statute, law or regulation or any order, judgment, decree or injunction of any
court or governmental agency or body directed to the Company, its subsidiaries
or any of their properties in a proceeding to which any of them or their

 

3



--------------------------------------------------------------------------------

property is a party or (D) results or will result in the creation or imposition
of any lien upon any property or assets of the Company, which conflicts,
breaches, violations, defaults or liens, in the case of clauses (B), (C) or (D),
would reasonably be expected to have a Material Adverse Effect or materially
impair the ability of the Company to consummate the transactions provided for in
this Agreement and the Indenture;

(n)    No Consents. Assuming that the representations and warranties of the
Purchasers contained in Section 4 hereof are true and correct in all material
respects, no permit, consent, approval, authorization, order, registration,
filing or qualification of or with any court, governmental agency or body having
jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets is required in connection with the offering, issuance or
sale by the Company of the Offered Securities and the Underlying Shares, the
execution, delivery and performance of this Agreement, the Indenture and the
Capped Call Confirmations by the Company, or the consummation of the
transactions contemplated by this Agreement, the Indenture and the Capped Call
Confirmations except for such permits, consents, approvals, authorizations,
orders, registrations, filings or qualifications required under the Act, the
Exchange Act, the Trust Indenture Act or the blue sky laws of any jurisdiction;

(o)    Financial Statements. The consolidated historical financial statements of
the Company included or incorporated by reference in the Disclosure Package and
the Final Offering Circular present fairly in all material respects the
financial condition, results of operations and cash flows of the Company as of
the dates and for the periods indicated, comply as to form with the applicable
accounting requirements of the Act and have been prepared in conformity with
U.S. generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein). There are
no financial statements that would be required to be included or incorporated by
reference in the Disclosure Package and the Final Offering Circular if the offer
and sale of the Offered Securities and the Underlying Shares were registered
under the Act that are not included or incorporated by reference in the
Disclosure Package and the Final Offering Circular;

(p)    Independent Public Accountants. Ernst & Young LLP, who has audited the
audited financial statements and schedules incorporated by reference in the
Disclosure Package and the Final Offering Circular and delivered its reports
with respect to the audited financial statements and schedules incorporated by
reference in the Disclosure Package and the Final Offering Circular, is an
independent registered public accounting firm with respect to the Company within
the meaning of the Act and the rules and regulations of the Public Company
Accounting Oversight Board (United States);

(q)    Independent Petroleum Engineers. Netherland, Sewell & Associates, Inc.
(“NSAI”), whose reports are referenced in the Disclosure Package and the Final
Offering Circular, and who has delivered the letter referenced to in
Section 6(g) hereof, was, as of the date of such reports, and is, as of the date
hereof, an independent engineering firm with respect to the Company;

(r)    Information Underlying Reserve Report. The factual information underlying
the estimates of proved oil and gas reserves of the Company, which was supplied
by the Company to NSAI for the purposes of auditing the Company’s internally
prepared reserve report and preparing the letter (the “Reserve Report Letter”)
of NSAI, including, without limitation, production volumes, costs of operation
and development, current prices for production, agreements relating to current
and future operations and sales of production, was true and correct in all
material respects on the dates such estimates were made and such information was
supplied and was prepared in accordance with customary industry practices; and
other than normal production of the reserves and intervening market commodity
price fluctuations and except as is stated or contemplated in the Disclosure
Package and the Final Offering Circular, the Company is not aware of any facts
or circumstances that would result in a material adverse change in the reserves,
or the present value of future net cash flows therefrom, as described in the
Disclosure Package and the Final Offering Circular and as reflected in the
Reserve Report Letter;

(s)    Officers’ Certificates. Any certificate signed by any officer of the
Company and delivered to the Representatives or counsel for the Purchasers in
connection with the offering of the Offered Securities shall be deemed a
representation and warranty by the Company (and not a representation or warranty
by the signing officer in his or her individual capacity), as to matters covered
thereby, to each Purchaser;

(t)    Investment Company Act. The Company is not and, after giving effect to
the offering and sale of the Offered Securities, the application of the proceeds
thereof as described in the Disclosure Package and the transactions contemplated
by the Capped Call Confirmations will not be an “investment company” as defined
in the Investment Company Act of 1940;

 

4



--------------------------------------------------------------------------------

(u)    No Unlawful Contributions or Other Payments. Neither the Company nor any
of its subsidiaries nor, to the knowledge of the Company, any director, officer,
agent, employee or affiliate of the Company or any of its subsidiaries is aware
of or has taken any action, directly or indirectly, that would result in a
violation by the Company or any of its subsidiaries of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder
(“FCPA”) or any other applicable anti-bribery or anti-corruption law, and the
Company, its subsidiaries and, to the knowledge of the Company, its affiliates
have conducted the businesses of the Company and its subsidiaries in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith and all other applicable anti-bribery and anti-corruption
laws;

(v)    No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened;

(w)    No Conflict with OFAC Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent
(while acting on behalf of the Company), employee or affiliate of the Company or
any of its subsidiaries is currently subject to any sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or
any other relevant sanctions authority (collectively, “Sanctions”); and the
Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds, to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any Sanctions;

(x)    Environmental Laws. Except as is stated in the Disclosure Package and the
Final Offering Circular, neither the Company nor any of the subsidiaries is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to Environmental Laws,
is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim would, individually or
in the aggregate, have a Material Adverse Effect; and the Company is not aware
of any pending investigation which might lead to such a claim;

(y)    Disclosure Controls. The Company has established and maintains
“disclosure controls and procedures” (as defined in Rules 13a-15(e) and
15d-15(e) under the Exchange Act); the Company’s “disclosure controls and
procedures” are reasonably designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and regulations of the Exchange Act, and that all
such information is accumulated and communicated to the Company’s management,
including its principal executive and principal financial officers, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure;

(z)    XBRL Information. The interactive data in eXtensbile Business Reporting
Language included or incorporated by reference in the Preliminary Offering
Circular or the Final Offering Circular fairly presents the information called
for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto;

(aa)    Cybersecurity. Except as disclosed in the Disclosure Package and the
Final Offering Circular or except as would not reasonably be expected to result
in a Material Adverse Effect (i) there has been no security breach or incident,
unauthorized access or disclosure, or compromise relating to the Company’s or
its subsidiaries’ information technology and computer systems, networks,
hardware, software, data or databases (including the data and information of
their respective customers, employees, suppliers, vendors and any third party
data maintained, processed or stored by the Company and its subsidiaries, and,
to the Company’s knowledge, any such data processed or stored by third parties
on behalf of the Company and its subsidiaries), equipment or technology
(collectively, “IT Systems and Data”); (ii) neither the Company nor its
subsidiaries have been notified of, and have

 

5



--------------------------------------------------------------------------------

no knowledge of any event or condition that would reasonably be expected to
result in, a security breach or incident, unauthorized access or disclosure or
other compromise to their IT Systems and Data; and (iii) the Company and its
subsidiaries are in compliance with all applicable laws or statutes and all
judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of IT Systems and Data and to
the protection of such IT Systems and Data from unauthorized use, access,
misappropriation or modification. The Company and its subsidiaries have
implemented appropriate controls, policies, procedures, and technological
safeguards to maintain and protect the integrity, continuous operation,
redundancy and security of their IT Systems and Data reasonably consistent with
industry standards and practices, or as required by applicable regulatory
standards;

(bb)    Class of Securities Not Listed. No securities of the same class (within
the meaning of Rule 144A(d)(3) under the Act) as the Offered Securities are
listed on any national securities exchange registered under Section 6 of the
Exchange Act or quoted in a U.S. automated inter-dealer quotation system;

(cc)    No Registration. The offer and sale of the Offered Securities by the
Company to the several Purchasers and the initial resale of the Offered
Securities by the several Purchasers in the manner contemplated by the Final
Offering Circular will be exempt from the registration requirements of the Act;
and it is not necessary to qualify the Indenture under the Trust Indenture Act;
and

(dd)    General Solicitation. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf (other than the Purchasers, as to
whom the Company makes no representation or warranty) has (i) within the
six-month period prior to the date hereof, offered or sold in the United States
or to any U.S. person (as such terms are defined in the Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) offered or will offer or sell the Offered Securities by means of any
General Solicitation that is not a Free Writing Communication other than General
Solicitations listed on Schedule I hereto or those made with the prior written
consent of the Representatives. The Company has not entered and will not enter
into any contractual arrangement with respect to the distribution of the Offered
Securities except for this Agreement.

The Company acknowledges that for purposes of the opinions to be delivered to
the Purchasers pursuant to Section 6 of this Agreement, counsel to the Company
and counsel to the Purchasers will rely upon the accuracy and truth of the
foregoing representations, and the Company hereby consents to such reliance.

2.    Purchase and Sale.

(a)    Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, (i) the Company agrees to sell
to the several Purchasers, and each of the Purchasers agrees, severally and not
jointly, to purchase from the Company, at the purchase price of 98.50% of the
principal amount of the Firm Securities plus accrued interest, if any, from
May 14, 2020 to the Closing Date, the respective principal amounts of the Firm
Securities set forth opposite the names of the several Purchasers in Schedule II
hereto and (ii) in the event and to the extent that the Purchasers shall
exercise the election to purchase Option Securities as provided below, the
Company agrees to issue and sell to each of the Purchasers, and each of the
Purchasers agrees, severally and not jointly, to purchase from the Company, at
the same purchase price set forth in clause (i) of this Section 2(a), that
portion of the aggregate principal amount of the Option Securities as to which
such election shall have been exercised (to be adjusted by the Representatives
so as to eliminate fractions of $1,000), determined by multiplying such
aggregate principal amount of Option Securities by a fraction, the numerator of
which is the maximum aggregate principal amount of Option Securities that such
Purchaser is entitled to purchase as set forth opposite the name of such
Purchaser in Schedule II hereto and the denominator of which is the maximum
aggregate principal amount of Option Securities that all of the Purchasers are
entitled to purchase hereunder.

(b)    The Company hereby grants to the Purchasers the right to purchase at
their election up to $172,500,000 aggregate principal amount of Option
Securities, at the purchase price set forth in clause (i) of Section 2(a). Any
such election to purchase Option Securities may be exercised by written notice
from the Representatives to the Company setting forth the aggregate principal
amount of Option Securities to be purchased and the date on which such Option
Securities are to be delivered, as determined by the Representatives but in no
event (x) earlier than the Closing Date (as defined below) or, (y) later than
the 13th calendar day from, and including, the Closing Date or (z) unless the
Representatives and the Company otherwise agree in writing, earlier than one or
later than 10 Business Days after the date of such notice.

 

6



--------------------------------------------------------------------------------

3.    Delivery and Payment. Delivery of and payment for the Firm Securities
shall be made at the office of Vinson & Elkins L.L.P., 2001 Ross Avenue, Dallas,
Texas 75201 at 10:00 a.m., (Eastern Time) on May 14, 2020, or at such time on
such later date not more than three Business Days after the foregoing date as
the Representatives shall designate, which date and time may be postponed by
agreement between the Representatives and the Company or as provided in
Section 9 hereof (such date and time of delivery and payment for the Offered
Securities being herein called the “Closing Date”). Delivery of and payment for
the Option Securities shall be made at the office of Vinson & Elkins L.L.P.,
2001 Ross Avenue, Dallas, Texas 75201 at 10:00 a.m., (Eastern Time) on the date
specified in the written notice given by the Representatives of the Purchasers’
election to purchase such Option Securities, or at such time and date as the
Representatives shall designate, which date and time may be postponed by
agreement between the Representatives and the Company or as provided in
Section 9 hereof (such date and time of delivery and payment for the Option
Securities being herein called the “Additional Closing Date”). Delivery of the
Offered Securities shall be made to the Representatives for the respective
accounts of the several Purchasers against payment by the several Purchasers
through the Representatives of the purchase price thereof to or upon the order
of the Company by wire transfer payable in same-day funds to an account
specified by the Company. The Offered Securities to be delivered or evidence of
their issuance shall be made available for checking at least 24 hours prior to
the Closing Date, with respect to the Firm Securities, and at least 24 hours
prior to the Additional Closing Date, with respect to the Option Securities.
Delivery of the Offered Securities shall be made through the facilities of The
Depository Trust Company unless the Representatives shall otherwise instruct and
agree to with the Company.

4.    Representations by Purchasers; Resale by Purchasers.

(a)    Each Purchaser severally represents and warrants to the Company that it
is an “accredited investor” within the meaning of Regulation D under the Act.

(b)    Each Purchaser severally acknowledges that the Offered Securities have
not been registered under the Act and may not be offered or sold except in
accordance with Rule 144A under the Act (“Rule 144A”). Each Purchaser severally
represents and agrees that it has sold the Offered Securities, and will offer
and sell the Offered Securities only to persons who it reasonably believes are
“qualified institutional buyers” within the meaning of Rule 144A in transactions
meetings the requirements of Rule 144A.

(c)    Each Purchaser severally agrees that it and each of its affiliates has
not entered and will not enter into any contractual arrangement with respect to
the distribution of the Offered Securities except for any such arrangements with
the other Purchasers or affiliates of the other Purchasers or with the prior
written consent of the Company.

(d)    Each Purchaser severally agrees that it and each of its affiliates will
not offer or sell the Offered Securities by means of any form of General
Solicitation, other than a permitted communication listed on Schedule I.

5.    Agreements. The Company agrees with the Representatives and the several
Purchasers that:

(a)    Prior to the termination of the offering of the Offered Securities, the
Company will not distribute any amendment or supplement to the Preliminary
Offering Circular or the Final Offering Circular unless the Company has
furnished a copy to the Representatives for their review and will not effect any
such proposed amendment or supplement to which the Representatives reasonably
object;

(b)    Notwithstanding the provisions of paragraph (a) above, if, at any time
prior to the Closing Date or the Additional Closing Date, if any, there occurs
an event or development as a result of which any document included in the
Disclosure Package, Final Offering Circular or any Supplemental Marketing
Material, if republished immediately following such event or development,
included or would include an untrue statement of a material fact or omitted or
would omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or if it is necessary at any such time to amend or supplement the
Disclosure Package, Final Offering Circular or any Supplemental Marketing
Material to comply with any applicable law, the Company promptly will notify the
Representative of such event and promptly will prepare and furnish, at its own
expense, to the Purchasers and the dealers and to any other dealers at the
request of the Representatives, an amendment or supplement which will correct
such statement or omission;

 

7



--------------------------------------------------------------------------------

(c)    The Company will furnish to the Representatives and counsel for the
Purchasers, without charge, as many copies of the Preliminary Offering Circular,
each offer document comprising a part of the Disclosure Package and the Final
Offering Circular and any supplement thereto as the Representatives may
reasonably request. The Company will pay the expenses of printing or other
production of all documents relating to the offering;

(d)    The Company will arrange, if necessary, for the qualification of the
Offered Securities for sale under the laws of such jurisdictions in the United
States of America as the Representatives may designate upon consultation with
the Company and will maintain such qualifications in effect so long as required
for the distribution of the Offered Securities; provided that in no event shall
the Company be obligated to qualify to do business in any jurisdiction where it
is not now so qualified or to take any action that would subject it to service
of process in suits, other than those arising out of the offering or sale of the
Offered Securities, in any jurisdiction where it is not now so subject;

(e)    The Company will not, and will not permit any of its “controlled”
affiliates (as defined in Rule 144) to, resell any of the Offered Securities
that have been reacquired by any of them;

(f)    The Company agrees that, unless it obtains the prior written consent of
the Representatives, and each Purchaser, severally and not jointly, agrees with
the Company that, unless it has obtained or will obtain, as the case may be, the
prior written consent of the Company and the Representatives, it has not made
and will not make any offer relating to the Offered Securities that would
constitute an Issuer Free Writing Communication; provided that the prior written
consent of the parties hereto shall be deemed to have been given in respect of
the Issuer Free Writing Communication included in Schedule III hereto;

(g)    During a period of 60 days from the date of this Agreement, the Company
will not, without the prior written consent of the Representatives, (i) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, or file
with the Commission a registration statement (other than a registration
statement on Form S-8 or a registration statement on Form S-3ASR) under the Act
relating to, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, or publicly disclose the intention
to make any offer, sale, pledge, disposition or filing or (ii) enter into any
swap or any other agreement or any transaction that transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of the
Common Stock, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The foregoing sentence shall not apply to
(A) the Offered Securities to be sold hereunder or any Underlying Shares issued
upon conversion thereof, (B) entry into the Base Capped Call Confirmations or
the Additional Capped Call Confirmations and the Company’s performance
thereunder, entered into in connection with the offering of the Offered
Securities, (C) any share of Common Stock issued by the Company upon the
exercise of an option or warrant or the conversion of a security outstanding on
the date hereof and referred to in the Disclosure Package and the Final Offering
Circular, or (D) any shares of Common Stock, restricted stock, restricted stock
units, performance units or other equity-based awards issuable or issued, or
options to purchase Common Stock to be granted or granted, pursuant to an
existing employee benefit plan of the Company referred to in the Disclosure
Package and the Final Offering Circular. In addition, the Company is authorized
beginning on the 15th day following the date of this Agreement to waive the
restrictions in the Lock-Up Agreements for an aggregate amount of up to 350,000
shares of Common Stock for all Lock-Up Agreements combined.

(h)    The Company will use the net proceeds received by it from the sale of any
Offered Securities in the manner specified in the Final Offering Circular and
the Disclosure Package under the caption “Use of Proceeds”;

(i)    The Company agrees to pay the costs and expenses, if any, relating to the
following matters: (i) the preparation, printing or reproduction of the
Preliminary Offering Circular, any other documents comprising any part of the
Disclosure Package and the Final Offering Circular and each amendment or
supplement to any of them; (ii) the printing (or reproduction) and delivery
(including postage, air freight charges and charges for counting and packaging)
of such copies of the Preliminary Offering Circular, any other documents
comprising any part of the Disclosure Package and the Final Offering Circular
and all amendments or supplements to any of them, as may, in each case, be
reasonably requested for use in connection with the offering and sale of the
Offered Securities; (iii) the preparation, printing, authentication, issuance
and delivery of certificates for the Offered Securities, including any stamp or
transfer taxes in connection with the original issuance and sale of the Offered
Securities to the Purchasers; (iv) the printing (or reproduction) and delivery
of this Agreement and all other agreements or documents printed (or reproduced)
and delivered in connection with the offering of the Offered Securities; (v) the
transportation and other

 

8



--------------------------------------------------------------------------------

expenses of the Company’s officers and employees in connection with
presentations to prospective purchasers of the Offered Securities; (vi) the fees
and expenses of the Company’s accountants and the fees and expenses of counsel
for the Company; (vii) any fees and expenses of the Trustee and any agent of the
Trustee and the fees and disbursements of counsel for the Trustee in connection
with the Indenture and the Offered Securities; (viii) any fees charged by
securities rating services for rating the Offered Securities; (ix) any costs,
expenses and filing fees incurred in connection with the qualification of the
Offered Securities for sale under the laws of such jurisdictions as the
Representatives designate (including the reasonable fees and disbursements of
counsel relating to such qualification) and the preparation and printing of
memoranda relating thereto, costs and expenses related to the review by
Financial Industry Regulatory Authority, Inc. of this offering (including filing
fees and the fees and expenses of counsel and any special counsel for the
Purchaser relating to such review); (x) the cost of listing a number of shares
of Common Stock equal to the Conversion Shares in accordance with the rules of
the NYSE; and (xi) all other costs and expenses of the Company and its
representatives incident to the performance by the Company of its obligations
hereunder;

(j)    The Company will not take, directly or indirectly, any action designed to
or that would constitute or that might reasonably be expected to cause or result
in, under the Exchange Act or otherwise, stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Offered Securities; and

(k)    The Company will prepare a final term sheet relating to the Offered
Securities, containing only information that describes the final terms of the
Offered Securities and otherwise in a form consented to by the Representatives.
Any such final term sheet is an Issuer Free Writing Communication for purposes
of this Agreement. The Company also consents to the use by any Purchaser of a
Free Writing Communication that contains only (i)(x) information describing the
preliminary terms of the Offered Securities or their offering or (y) information
that describes the final terms of the Offered Securities or their offering and
that is included in the final term sheet of the Company contemplated in the
first sentence of this subsection or (ii) other information that is not “issuer
information,” as defined in Rule 433, it being understood that any such Free
Writing Communication referred to in clause (i) or (ii) above shall not be an
Issuer Free Writing Communication for purposes of this Agreement.

(l)    The Company will reserve and keep available at all times, free of
preemptive rights, a number of shares of Common Stock equal to the Conversion
Shares for the purpose of enabling the Company to satisfy all obligations to
issue any Underlying Shares upon conversion of the Offered Securities. The
Company will use its best efforts to effect and maintain the listing of a number
of shares of Common Stock equal to the Conversion Shares on the NYSE.

6.    Conditions to the Obligations of the Purchasers. The obligations of the
Purchasers to purchase the Firm Securities on the Closing Date or the Option
Securities on the Additional Closing Date, as the case may be, shall be subject
to the accuracy of the representations and warranties on the part of the Company
contained herein as of the Initial Sale Time, the Closing Date and the
Additional Closing Date, if any, to the accuracy of the statements of the
Company made in any certificates pursuant to the provisions of this Section, to
the performance by the Company of its obligations hereunder, and to the
following additional conditions:

(a)    The Representatives shall have received from Vinson & Elkins L.L.P.,
counsel for the Company, their opinion, dated the Closing Date or the Additional
Closing Date, as the case may be, and addressed to the Representatives, to the
effect set forth in Annex II hereto;

(b)    The Representatives shall have received from Cadwalader, Wickersham &
Taft LLP, special counsel for the Company, their opinion, dated the Closing Date
or the Additional Closing Date, as the case may be, and addressed to the
Representatives, to the effect set forth in Annex III hereto;

(c)    The Representatives shall have received from the General Counsel to the
Company, his opinion, dated the Closing Date or the Additional Closing Date, as
the case may be and addressed to the Representatives, to the effect set forth in
Annex IV hereto;

(d)    The Representatives shall have received from Gibson, Dunn & Crutcher, LLP
and Davis Polk & Wardwell LLP, counsels for the Purchasers, such opinion or
opinions, dated the Closing Date or the Additional Closing Date, as the case may
be, and addressed to the Representatives, with respect to the issuance and sale
of the Offered Securities, the Indenture, the Disclosure Package, the Final
Offering Circular (together with any supplement thereto) and other related
matters as the Representatives may reasonably require, and the Company shall
have furnished to such counsel such documents as they reasonably require and
request for the purpose of enabling them to pass upon such matters;

 

9



--------------------------------------------------------------------------------

(e)    The Company shall have furnished to the Representatives a certificate of
the Company, signed in his representative capacity by the Chief Financial
Officer of the Company, dated the Closing Date or the Additional Closing Date,
as the case may be, to the effect that:

(i)    the representations and warranties of the Company in this Agreement are
true and correct in all material respects on and as of the Closing Date or the
Additional Closing Date, as the case may be, with the same effect as if made on
such Closing Date or such Additional Closing Date, as the case may be, and the
Company has complied with all the agreements and satisfied all the conditions on
its part to be performed or satisfied at or prior to such Closing Date or such
Additional Closing Date, as the case may be;

(ii)    since the date of the most recent financial statements included or
incorporated by reference in the Final Offering Circular, as amended or
supplemented prior to the Execution Time, there has been no Material Adverse
Change, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Final Offering Circular,
as amended or supplemented prior to the Execution Time;

(f)    At the Execution Time and the Closing Date and the Additional Closing
Date, as the case may be, the Representatives shall have received from Ernst &
Young LLP a letter or letters dated such date or dates, in form and substance
reasonably satisfactory to the Representatives, together with signed or
reproduced copies of such letter or letters for each of the other Purchasers
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Final Offering
Circular, the Disclosure Package and any Issuer Free Writing Communication;

(g)    At the Execution Time and the Closing Date and the Additional Closing
Date, if any, the Representatives shall have received from NSAI a letter, in
form and substance reasonably satisfactory to the Representatives, addressed to
the Purchasers covering the matters described in Annex V hereto;

(h)    The Representatives shall have received an agreement for the benefit of
the Purchasers in the form set forth as Annex I hereto, signed by each director
and executive officer listed in the Company’s Annual Report on Form 10-K, filed
with the Commission on February 24, 2020 (each, a “Lock-Up Agreement”), other
than any such director or officer who has resigned, has retired, or is otherwise
no longer serving in such capacity before the Execution Time, and each such
Lock-Up Agreement shall be in full force and effect on the Closing Date and the
Additional Closing Date, as the case may be.

(i)    Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Final Offering Circular as amended or supplemented
prior to the Execution Time or any Issuer Free Writing Communication, there
shall not have been (i) any change or decrease specified in the letter or
letters referred to in paragraph (e) of this Section 6 or (ii) any change, or
any development involving a prospective change, in or affecting the condition
(financial or otherwise), earnings, business or properties of the Company and
its subsidiaries, taken as a whole, whether or not arising from transactions in
the ordinary course of business, except as set forth in or contemplated in the
Final Offering Circular, as amended or supplemented prior to the Execution Time,
the effect of which, in any case referred to in clause (i) or (ii) above, is, in
the sole judgment of the Representatives, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Offered Securities as contemplated by the Final Offering Circular and any Issuer
Free Writing Communication;

(j)    Subsequent to the Execution Time, there shall not have been any decrease
in the rating of any of the Company’s debt securities by any “nationally
recognized statistical rating organization” (as defined for purposes of
Section 3(a)(62) under the Exchange Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change;

(k)    A number of shares of Common Stock equal to the Conversion Shares shall
have been approved for listing on the NYSE, subject only to notice of conversion
of the Offered Securities by the Company to the NYSE at the applicable time; and

(l)    Prior to the Closing Date or the Additional Closing Date, as the case may
be, the Company shall have furnished to the Representatives such further
information, certificates and documents as the Representatives may reasonably
request.

 

10



--------------------------------------------------------------------------------

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representatives, this Agreement and all obligations of the
Purchasers hereunder may be canceled at, or at any time prior to, the Closing
Date, by the Representatives. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing. The
Representatives may in their sole discretion waive on behalf of the Purchasers
compliance with any conditions to the obligations of the Purchasers hereunder.

The documents required to be delivered by this Section 6 shall be delivered to
the offices of Vinson & Elkins L.L.P. at 2001 Ross Avenue, Dallas, Texas 75201
on the Closing Date or such other place as the Representatives shall so
instruct.

7.    Reimbursement of Purchasers’ Expenses. If the sale of the Firm Securities
provided for herein is not consummated because any condition to the obligations
of the Purchasers set forth in Section 6 hereof is not satisfied, or because of
any refusal, inability or failure on the part of the Company to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by any of the Purchasers, the Company will reimburse the Purchasers
severally through the Representatives on demand for all reasonable out-of-pocket
expenses (including reasonable fees and disbursements of counsel) that shall
have been incurred by them in connection with the proposed purchase and sale of
the Offered Securities.

8.    Indemnification and Contribution.

(a)    The Company agrees to indemnify and hold harmless each Purchaser, the
directors, officers, employees, affiliates and agents of each Purchaser and each
person, if any, who controls any Purchaser within the meaning of the Act against
any and all losses, claims, damages or liabilities, joint or several, to which
they or any of them may become subject under the Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Circular, the
Final Offering Circular or any Issuer Free Writing Communication, or in all
cases any amendment thereof or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of any Purchaser through the Representatives
specifically for inclusion therein. This indemnity agreement will be in addition
to any liability which the Company may otherwise have to any Purchaser or to any
officer, employee or controlling person of that Purchaser;

(b)    Each Purchaser severally and not jointly agrees to indemnify and hold
harmless the Company, each of its directors, its officers, and each person who
controls the Company within the meaning of either the Act or the Exchange Act,
to the same extent as the foregoing indemnity from the Company to each
Purchaser, but only with reference to written information relating to such
Purchaser furnished to the Company by or on behalf of such Purchaser through the
Representatives specifically for inclusion in the documents referred to in the
foregoing indemnity. This indemnity agreement will be in addition to any
liability which any Purchaser may otherwise have. The Company acknowledges that
the statements set forth in the twelfth paragraph under the heading “Plan of
Distribution” constitute the only information furnished in writing by or on
behalf of the several Purchasers for inclusion in the Disclosure Package or the
Final Offering Circular;

(c)    Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent the
indemnifying party did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided

 

11



--------------------------------------------------------------------------------

in paragraph (a) or (b) above. The indemnifying party shall be entitled to
assume the defense thereof and to appoint counsel of the indemnifying party’s
choice at the indemnifying party’s expense to represent the indemnified party in
any action for which indemnification is sought (in which case the indemnifying
party shall not thereafter be responsible for the fees and expenses of any
separate counsel retained by the indemnified party or parties except as set
forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel, and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel (including local counsel) if (i) the use of counsel chosen by
the indemnifying party to represent the indemnified party would present such
counsel with a conflict of interest, (ii) the actual or potential defendants in,
or targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. An indemnifying party
will not, without the prior written consent of the indemnified parties, settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent (x) includes an unconditional
release of each indemnified party from all liability arising out of such claim,
action, suit or proceeding and (y) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of an
indemnified party; and

(d)    In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Purchasers severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending same) (collectively “Losses”) to which the Company and one or more of
the Purchasers may be subject in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and by the
Purchasers on the other from the offering of the Offered Securities; provided,
however, that in no case shall any Purchaser (except as may be provided in any
agreement among purchasers relating to the offering of the Offered Securities)
be responsible for any amount in excess of the total price at which the Offered
Securities sold and distributed by such Purchaser was offered to the qualified
institutional buyers. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the Company and the Purchasers severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
of the Purchasers on the other in connection with the statements or omissions
which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
it, and benefits received by the Purchasers shall be deemed to be equal to the
total initial purchasers’ discounts and commissions received by the Purchasers
with respect to the Offered Securities purchased under this Agreement. Relative
fault shall be determined by reference to, among other things, whether any
untrue or any alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information provided by the
Company on the one hand or the Purchasers on the other, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and the
Purchasers agree that it would not be just and equitable if contribution were
determined by pro rata allocation or any other method of allocation which does
not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Purchaser within the meaning of the Act and each director, officer,
employee, affiliate and agent of an Purchaser shall have the same rights to
contribution as such Purchaser, and each person who controls the Company within
the meaning of the Act, each officer of the Company and each director of the
Company shall have the same rights to contribution as the Company, subject in
each case to the applicable terms and conditions of this paragraph (d).

 

12



--------------------------------------------------------------------------------

9.    Default by a Purchaser. If on the Closing Date any one or more Purchasers
shall fail to purchase and pay for any of the Firm Securities agreed to be
purchased by such Purchaser or Purchasers hereunder and the aggregate principal
amount of Firm Securities that such defaulting Purchaser or Purchasers agreed
but failed to purchase does not exceed 10% of the total principal amount of Firm
Securities that the Purchasers are obligated to purchase and such failure to
purchase shall constitute a default in the performance of its or their
obligations under this Agreement, then the Representatives shall have the right,
within 24 hours thereafter, to make arrangements for one or more of the
non-defaulting Purchasers, or any other purchasers, to purchase all, but not
less than all of the unsold Firm Securities in such amounts as may be agreed
upon and upon the terms herein set forth; if, however, the Representatives shall
not have completed such arrangements within such 24-hour period, then the
non-defaulting Purchasers shall be obligated severally to take up and pay for
(in the respective proportions which the principal amount of Firm Securities set
forth opposite their names in Schedule II hereto bears to the aggregate
principal amount of Firm Securities set forth opposite the names of all the
non-defaulting Purchasers) the Firm Securities which the defaulting Purchaser or
Purchasers agreed but failed to purchase. If any Purchaser or Purchasers so
default and the aggregate principal amount of Firm Securities with respect to
which such default or defaults occur exceeds 10% of the total principal amount
of Firm Securities that the defaulting Purchaser is obligated to purchase on the
Closing Date and arrangements satisfactory to the Representatives and the
Company for the purchase of such Firm Securities by other persons are not made
within 36 hours after such default, this Agreement will terminate without
liability on the part of any non-defaulting Purchaser or the Company, except as
provided in Section 11. If, on the Additional Closing Date, any one or more
Purchasers shall fail to purchase and pay for any of the Option Securities
agreed to be purchased by such Purchaser or Purchasers hereunder and the
aggregate principal amount of Option Securities that such defaulting Purchaser
or Purchasers agreed but failed to purchase does not exceed 10% of the total
principal amount of Option Securities that the Purchasers to be purchased on the
Additional Closing Date, the non-defaulting Purchasers shall have the option to
(a) terminate their obligation hereunder to purchase the Option Securities to be
sold on the Additional Closing Date or (b) purchase not less than the principal
amount of Option Securities that such non-defaulting Purchasers would have been
obligated to purchase in the absence of such default. As used in this Agreement,
the term “Purchaser” includes any person substituted for a Purchaser under this
Section. Nothing contained in this Agreement shall relieve any defaulting
Purchaser of its liability, if any, to the Company and any non-defaulting
Purchaser for damages occasioned by its default hereunder.

10.    Termination. This Agreement shall be subject to termination in the
absolute discretion of the Representatives, by notice given to the Company prior
to delivery of and payment for the Firm Securities, if at any time prior to such
time, (i) trading or quotation in any of the Company’s securities shall have
been suspended or limited by the Commission or by the NYSE, (ii) trading in
securities generally on the NYSE or the Nasdaq Stock Market shall have been
suspended or limited or minimum prices shall have been established on any of
such exchanges, (iii) a banking moratorium shall have been declared either by
authorities in the United States or New York state or there shall have occurred
a material disruption in commercial banking or securities settlement or
clearance services, (iv) there shall have occurred a change or development
involving a prospective change in United States taxation affecting the Offered
Securities or the transfer thereof or the imposition of exchange controls by the
United States or (v) there shall have occurred any outbreak or escalation of
hostilities, except as existing with similar severity on the date hereof
involving the United States, declaration by the United States of a national
emergency or war, or other calamity or crisis, except as existing with similar
severity on the date hereof, the effect of which on financial markets is such as
to make it, in the sole judgment of the Representatives, impractical or
inadvisable to proceed with the offering or delivery of the Firm Securities as
contemplated by the Disclosure Package and the Final Offering Circular.

11.    Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of any Purchaser or the Company or any of the officers,
directors, employees, affiliates, agents or controlling persons referred to in
Section 8 hereof, and will survive delivery of and payment for the Offered
Securities. The provisions of Sections 7, 8 and 16 hereof shall survive the
termination or cancellation of this Agreement.

12.    Notices. All communications hereunder will be in writing and effective
only on receipt, and, if sent to the Representatives, will be mailed, delivered
or telefaxed to Credit Suisse Securities (USA) LLC (fax no.:), Eleven Madison
Avenue, New York, N.Y. 10010-3629, Attention: and Goldman Sachs & Co. LLC, 200
West Street, New York, New York 10282, Attention: or, if sent to the Company,
will be mailed, delivered or telefaxed to Pioneer Natural Resources Company (fax
no.:) and confirmed to it at 777 Hidden Ridge, Irving, Texas 75038, Attention:.

 

13



--------------------------------------------------------------------------------

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.

13.    Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the officers,
directors, employees, agents, affiliates and controlling persons referred to in
Section 8 hereof, and no other person will have any right or obligation
hereunder.

14.    Representation of Purchasers. The Representatives will act for the
several Purchasers in connection with this Agreement, and any action under this
Agreement taken by the Representatives will be binding upon all the Purchasers.

15.    No Advisory or Fiduciary Responsibility. The Company acknowledges and
agrees that (i) the purchase and sale of the Offered Securities pursuant to this
Agreement is an arm’s-length commercial transaction between the Company, on the
one hand, and the Purchasers, on the other, (ii) in connection therewith and
with the process leading to such transaction each Purchaser is acting solely as
a principal and not the agent or fiduciary of the Company, (iii) no Purchaser
has assumed an advisory or fiduciary responsibility in favor of the Company with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether such Purchaser has advised or is currently advising the
Company on other matters) or any other obligation to the Company except the
obligations expressly set forth in this Agreement and (iv) the Company has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Company has been advised that the Representatives and their
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that the Representatives
have no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship. The Company agrees
that it will not claim that any Purchaser has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto. The Company
waives, to the fullest extent permitted by law, any claims it may have against
the Representatives for breach of fiduciary duty or alleged breach of fiduciary
duty and agrees that the Representatives shall have no liability (whether direct
or indirect) to the Company in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company.

16.    APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WITHIN THE STATE OF NEW YORK WITHOUT REGARD TO ANY
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

17.    Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement. Counterparts may be delivered via
facsimile, electronic mail (including any electronic signature covered by the
U.S. federal ESIGN Act of 2000, Uniform Electronic Transactions Act, the
Electronic Signatures and Records Act or other applicable law, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

18.    Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

19.    Recognition of the U.S. Special Resolution Regimes.

(a)    In the event that any Purchaser that is a Covered Entity becomes subject
to a proceeding under a U.S. Special Resolution Regime, the transfer from such
Purchaser of this Agreement, and any interest and obligation in or under this
Agreement, will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Agreement, and any
such interest and obligation, were governed by the laws of the United States or
a state of the United States.

(b)    In the event that any Purchaser that is a Covered Entity or a BHC Act
Affiliate of such Purchaser becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under this Agreement that may be exercised
against such Purchaser are permitted to be exercised to no greater extent than
such Default Rights could be exercised under the U.S. Special Resolution Regime
if this Agreement were governed by the laws of the United States or a state of
the United States.

 

14



--------------------------------------------------------------------------------

20.    Definitions. The terms which follow, when used in this Agreement, shall
have the meanings indicated.

“Act” shall mean the Securities Act of 1933 and the Rules and Regulations
promulgated thereunder.

“affiliate” has the meaning assigned to such term in Rule 405 under the Act.

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banking institutions are authorized or obligated by law or regulation to
close in New York City.

“Commission” shall mean the Securities and Exchange Commission.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Disclosure Package” shall mean (i) the Preliminary Offering Circular, and
(ii) the Issuer Free Writing Communication identified in Schedule I hereto
issued at or prior to the Initial Sale Time.

“Exchange Act” shall mean the Securities Exchange Act of 1934 and the Rules and
Regulations promulgated thereunder.

“Exchange Act Reports” means the Company’s Annual Report on Form 10-K most
recently filed with the Commission and all subsequent reports (including
exhibits to the extent incorporated by reference as set forth below) filed by
the Company under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof and which are incorporated by reference in the Preliminary Offering
Circular, the Final Offering Circular or any Free Writing Communication, as
applicable.

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

“Final Offering Circular” means the Final Offering Circular relating to the
Offered Securities to be offered by the Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement), including the Exchange Act Reports and any other information
incorporated by reference therein.

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405 under the Act) that constitutes an offer to sell or a
solicitation of an offer to buy the Offered Securities and is made by means
other than the Preliminary Offering Circular or the Final Offering Circular.

“General Solicitation” means any offer to sell or solicitation of an offer to
buy the Offered Securities by any form of general solicitation or advertising
(as those terms are used in Regulation D under the Act).

“Initial Sale Time” shall mean 8:30 am (Eastern time) on May 12, 2020, which is
the time of the first contract of sale for the Offered Securities.

“Issuer Free Writing Communication” means a Free Writing Communication,
identified in Schedule I hereto, prepared by or on behalf of the Company, used
or referred to by the Company or containing a description of the final terms of
the Offered Securities or of their offering, in the form retained in the
Company’s records.

 

15



--------------------------------------------------------------------------------

“Preliminary Offering Circular” means the preliminary offering circular, dated
May 11, 2020, relating to the Offered Securities to be offered by the
Purchasers, including the Exchange Act Reports and any other information
incorporated by reference therein.

“Rules and Regulations” shall mean the rules and regulations of the Commission.

“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule I hereto.
Supplemental Marketing Material will only include the electronic roadshow slides
and the accompanying audio recording, as applicable.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the Rules and Regulations promulgated thereunder.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

“Underlying Shares” shall mean shares of the Common Stock into which the Offered
Securities are convertible

Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Act.

[Remainder of the page intentionally left blank]

 

16



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the several Purchasers.

 

Very truly yours, PIONEER NATURAL RESOURCES COMPANY By:  

/s/ Richard P. Dealy

Name:   Richard P. Dealy Title:   Executive Vice President
and Chief Financial Officer

[Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

CREDIT SUISSE SECURITIES (USA) LLC By:  

/s/ Ryan Pickard

  Name:   Ryan Pickard   Title:   Director GOLDMAN SACHS & CO. LLC By:  

/s/ Matthew Leavitt

  Name:   Matthew Leavitt   Title:   Managing Director For themselves and as the
Representatives of the other several Purchasers.

[Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

1.

Issuer Free Writing Communications (included in the Disclosure Package).

Final term sheet, dated May 11, 2020, a copy of which is attached hereto as
Schedule III.

 

2.

Permitted General Solicitation (other than Information Included Above).

None

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

 

Purchasers

   Principal Amount of
Offered Securities to
be Purchased  

Credit Suisse Securities (USA) LLC

   US$ 441,600,000  

Goldman Sachs & Co. LLC

     294,400,000  

BofA Securities, Inc.

     103,500,000  

Wells Fargo Securities LLC

     103,500,000  

BMO Capital Markets Corp.

     51,750,000  

MUFG Securities Americas Inc.

     51,750,000  

TD Securities (USA) LLC

     51,750,000  

Morgan Stanley & Co. LLC

     25,875,000  

U.S. Bancorp Investments, Inc.

     25,875,000     

 

 

 

Total

   US$ 1,150,000,000  

 

II-1



--------------------------------------------------------------------------------

SCHEDULE III

[Attached]

 

III-1



--------------------------------------------------------------------------------

PRICING TERM SHEET   STRICTLY CONFIDENTIAL DATED MAY 11, 2020  

 

LOGO [g905668img1.jpg]

PIONEER NATURAL RESOURCES COMPANY

$1,150,000,000

0.250% CONVERTIBLE SENIOR NOTES DUE 2025

The information in this pricing term sheet supplements Pioneer Natural Resources
Company’s preliminary offering circular, dated May 11, 2020 (the “Preliminary
Offering Circular”), and supersedes the information in the Preliminary Offering
Circular to the extent inconsistent with the information in the Preliminary
Offering Circular. In all other respects, this pricing term sheet is qualified
in its entirety by reference to the Preliminary Offering Circular, including all
documents incorporated by reference therein. Terms used herein but not defined
herein shall have the respective meanings as set forth in the Preliminary
Offering Circular. All references to dollar amounts are references to U.S.
dollars. The Issuer has increased the size of the offering to $1,150,000,000 (or
$1,322,500,000 if the initial purchasers’ option to purchase additional notes is
exercised in full). The final offering memorandum relating to the offering will
reflect conforming changes relating to such increase in the size of the
offering.

 

Issuer:    Pioneer Natural Resources Company, a Delaware corporation (the
“Issuer”). Ticker/Exchange for the Issuer’s Common Stock:    “PXD”/The New York
Stock Exchange. Notes:    0.250% Convertible Senior Notes due 2025. Principal
Amount:    $1,150,000,000, plus up to an additional $172,500,000 principal
amount pursuant to the initial purchasers’ option to purchase additional Notes.
Denominations:    $1,000 and multiples of $1,000 in excess thereof. Maturity:   
May 15, 2025, unless earlier repurchased, redeemed or converted. Interest Rate:
   0.250% per year. Interest Payment Dates:    Interest will accrue from May 14,
2020 and will be payable semiannually in arrears on May 15 and November 15 of
each year, beginning on November 15, 2020. Interest Record Dates:    May 1 and
November 1 of each year, immediately preceding any May 15 and November 15
interest payment date, as the case may be. Issue Price:    100% of principal,
plus accrued interest, if any, from May 14, 2020. Trade Date:    May 12, 2020.
Expected Settlement Date:    May 14, 2020. Closing Sale Price of the Issuer’s
Common Stock on May 11, 2020:    $84.44 per share. Initial Conversion Rate:   
9.1098 shares of the Issuer’s common stock per $1,000 principal amount of Notes.



--------------------------------------------------------------------------------

Initial Conversion Price:    Approximately $109.77 per share of the Issuer’s
common stock. Conversion Premium:    Approximately 30% above the last reported
sale price of the Issuer’s common stock on The New York Stock Exchange on
May 11, 2020. Redemption at Our Option:    The Issuer may not redeem the Notes
prior to May 20, 2023. The Issuer may redeem for cash all or part of the Notes,
at the Issuer’s option, on or after May 20, 2023 if the last reported sale price
of the Issuer’s common stock has been at least 130% of the conversion price then
in effect for at least 20 trading days (whether or not consecutive) during any
30 consecutive trading day period (including the last trading day of such
period) ending on, and including, the trading day immediately preceding the date
on which the Issuer provides notice of redemption at a redemption price equal to
100% of the principal amount of the Notes to be redeemed, plus accrued and
unpaid interest to, but excluding, the redemption date. No “sinking fund” is
provided for the Notes. Joint Book-Running Managers:   

Credit Suisse Securities (USA) LLC

Goldman Sachs & Co. LLC

BofA Securities, Inc.

Wells Fargo Securities LLC

CUSIP Number (144A):    723787AN7 ISIN (144A):    US723787AN74 Use of Proceeds:
   The Issuer estimates that the net proceeds from the offering will be
approximately $1.1 billion (or approximately $1.3 billion if the initial
purchasers exercise their option to purchase additional Notes in full), after
deducting fees and estimated expenses. The Issuer entered into capped call
transactions with certain of the initial purchasers or affiliates thereof (the
“option counterparties”). The Issuer intends to use approximately $98.3 million
(or $113.1 million if the initial purchasers exercise their option to purchase
additional notes in full) of the net proceeds from the offering to pay the cost
of the capped call transactions. The cap price of the capped call transactions
will initially be $156.2140 per share of common stock, which represents a
premium of 85% over the last reported sale price per share of our common stock
on the New York Stock Exchange of $84.44 per share on May 11, 2020.    The
Issuer expects to use approximately $50.0 million of the net proceeds from the
offering to repurchase shares of the Issuer’s common stock from purchasers of
Notes in the offering in privately negotiated transactions effected with or
through one or more of the initial purchasers or their affiliates. The purchase
price per share of the common stock repurchased in such transactions is equal to
the closing sale price per share of the Issuer’s common stock on the date of the
Preliminary Offering Circular, which was $84.44 per share. These repurchases
could increase, or prevent a decrease in, the market price of our common stock
or the notes concurrently with the pricing of the notes, and could result in a
higher effective conversion price for the notes.    The Issuer expects to use a
portion of the net proceeds from the offering to fund all of the Issuer’s
obligations under the Tender Offers, including fees and expenses incurred in
connection therewith. The remaining proceeds will be used for general corporate
purposes, which may include the repayment of outstanding borrowings under the
Issuer’s credit facility and other outstanding indebtedness. See “Use of
Proceeds” in the Preliminary Offering Circular.

 

2



--------------------------------------------------------------------------------

   If the initial purchasers exercise their option to purchase additional Notes,
the Issuer expects to use the net proceeds from the sale of the additional Notes
to enter into additional capped call transactions with the option counterparties
and any remaining proceeds will be used for general corporate purposes. Increase
in Conversion Rate Upon Conversion in Connection with a Make-Whole Fundamental
Change or a Notice of Redemption:    If the effective date of a “make-whole
fundamental change” (as defined in the Preliminary Offering Circular) occurs
prior to the maturity date of the Notes or if the Issuer gives a notice of
redemption with respect to any or all of the Notes, the Issuer will, in certain
circumstances, increase the conversion rate for a holder who elects to convert
its Notes in connection with such a make-whole fundamental change or notice of
redemption, as the case may be, as described under “Description of
Notes—Conversion Rights—Increase in Conversion Rate upon Conversion upon a Make-
Whole Fundamental Change or Notice of Redemption” in the Preliminary Offering
Circular.    The following table sets forth the number of additional shares by
which the conversion rate will be increased per $1,000 principal amount of Notes
for conversions in connection with a make-whole fundamental change or notice of
redemption, as the case may be, for each “stock price” and “effective date” set
forth below:

 

Stock Price

 

Effective Date

   $ 84.44      $ 87.50      $ 90.00      $ 95.00      $ 100.00      $ 109.77  
   $ 125.00      $ 142.70      $ 150.00      $ 175.00      $ 200.00     

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

May 14, 2020

     2.7329        2.6009        2.4124        2.0765        1.7880       
1.3334        0.8354        0.4684        0.3622        0.1293        0.0266  

May 15, 2021

     2.7329        2.6009        2.4124        2.0765        1.7880       
1.3304        0.8184        0.4473        0.3416        0.1146        0.0199  

May 15, 2022

     2.7329        2.6009        2.3987        2.0352        1.7259       
1.2460        0.7362        0.3790        0.2806        0.0792        0.0071  

May 15, 2023

     2.7329        2.5436        2.3262        1.9432        1.6202       
1.1270        0.6208        0.2865        0.1999        0.0388        0.0000  

May 15, 2024

     2.7329        2.4167        2.1770        1.7584        1.4111       
0.8986        0.4138        0.1401        0.0807        0.0017        0.0000  

May 15, 2025

     2.7329        2.3188        2.0013        1.4165        0.8902       
0.0002        0.0000        0.0000        0.0000        0.0000        0.0000  

The exact stock price and effective date may not be set forth in the table
above, in which case:

 

  •  

If the stock price is between two stock prices in the table above or the
effective date is between two effective dates in the table above, the number of
additional shares by which the conversion rate will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
effective dates, as applicable, based on a 365-day year.

 

  •  

If the stock price is greater than $200.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above as described in the Preliminary Offering Circular), no additional
shares will be added to the conversion rate.

 

  •  

If the stock price is less than $84.44 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above as described in the Preliminary Offering Circular), no additional shares
will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of Notes exceed 11.8427 shares of the Issuer’s common stock,
subject to adjustment in the same manner as the conversion rate as set forth
under “Description of Notes—Conversion Rights—Conversion Rate Adjustments” in
the Preliminary Offering Circular.

The Preliminary Offering Circular is modified as follows:

 

3



--------------------------------------------------------------------------------

The second paragraph under “Ranking” on page 4 and on page 23 is replaced with
the following:

At March 31, 2020, we had $2.6 billion of indebtedness for borrowed money
ranking equally in right of payment with the notes, and our subsidiaries had
aggregate balance sheet liabilities of $2.6 billion, excluding intercompany
liabilities, to which the notes would have been structurally subordinated.

The third sentence in the first paragraph under “The notes are effectively
subordinated to any liabilities of our subsidiaries and to any secured debt we
may incur in the future” on page 8 is replaced with the following:

At March 31, 2020, we had $2.6 billion of indebtedness for borrowed money
ranking equally in right of payment with the notes, none of which was secured,
and our subsidiaries had aggregate balance sheet liabilities of $2.6 billion,
excluding intercompany liabilities.

 

 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the Notes or the
offering thereof. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any Notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.

The Notes and the shares of the Issuer’s common stock issuable upon conversion
of the Notes have not been and will not be registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), or any other securities laws,
and may not be offered or sold within the United States or any other
jurisdiction, except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act and any other
applicable securities laws. The initial purchasers are initially offering the
Notes only to qualified institutional buyers as defined in, and in reliance on,
Rule 144A under the Securities Act.

The Notes and the shares of the Issuer’s common stock issuable upon conversion
of the Notes are not transferable except in accordance with the restrictions
described under “Transfer Restrictions” in the Preliminary Offering Circular.

A copy of the Preliminary Offering Circular for the offering of the Notes may be
obtained by contacting Credit Suisse Securities (USA) LLC, Attention: , or
email: .

Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.

 

4



--------------------------------------------------------------------------------

ANNEX I

LOCK-UP AGREEMENT

 

Annex I



--------------------------------------------------------------------------------

ANNEX II

Opinion of Vinson & Elkins, L.L.P.

Counsel to the Company

 

Annex II



--------------------------------------------------------------------------------

ANNEX III

Opinion of Cadwalader, Wickersham & Taft LLP

Special Counsel to the Company

 

Annex III



--------------------------------------------------------------------------------

ANNEX IV

Opinion of General Counsel to the Company

 

Annex IV



--------------------------------------------------------------------------------

ANNEX V

FORM OF ENGINEERS’ RESERVE REPORT LETTER

 

Annex V



--------------------------------------------------------------------------------

APPENDIX 1 to ANNEX V

AUDIT LETTER

 

Annex V-1